Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 1 of 8 PageID: 53



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    TRUSTEES OF TEAMSTERS HEALTH
    & WELFARE FUND OF                     No. 1:20-cv-14938-NLH-KMW
    PHILADELPHIA & VICINITY,

                    Plaintiffs,
                                          OPINION
          v.

    MOULTON LADDER & SCAFFOLDING,
    LLC,

                    Defendant.


APPEARANCES:

CLAIBORNE S. NEWLIN
R. MATTHEW PETTIGREW, JR.
MARKOWITZ & RICHMAN
123 SOUTH BROAD STREET
SUITE 2020
PHILADELPHIA, PA 19109

      On behalf of Plaintiffs.


HILLMAN, District Judge

      This matter comes before the Court on Plaintiffs Trustees

of Teamsters Health & Welfare Fund of Philadelphia & Vicinity’s

motion for default judgment, filed pursuant to Fed. R. Civ. P.

55(b)(2).      For the reasons expressed below, Plaintiffs’ motion

will be denied without prejudice.

                                  BACKGROUND

      Plaintiffs are Trustees and fiduciaries of the Teamsters

Health & Welfare Trust Fund of Philadelphia & Vicinity (“the
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 2 of 8 PageID: 54



Fund”).   The Fund is a multi-employer benefit fund within the

meaning of Section 302(c)(5) of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 186(c)(5), and Section 3(3) and 3(7)

of the Employee Retirement Income Security Act (“ERISA”).           The

Fund receives and administers contributions from various

contractors who are obligated to make contributions to the Fund

by virtue of their having agreed to be bound by collective

bargaining agreements with various local unions affiliated with

the International Brotherhood of Teamsters, including Local 107.

      Defendant Moulton Ladder & Scaffold, LLC is a Pennsylvania

corporation, and its employees who are represented by the union

are participants in and beneficiaries of the Fund.          Defendant is

a party to a collective bargaining agreement with the union and,

as such, is bound by its terms.       The collective bargaining

agreement requires Moulton to submit timely contribution reports

and to make timely contributions to the Fund for each hour

worked by each employee.      Under the collective bargaining

agreement, liquidated damages in the amount of 10% are imposed

on late payments.     Plaintiffs allege that audits conducted on

behalf of the Fund revealed that Defendant failed to pay

contributions in the amount of $2,365.36 to the Fund on behalf

of its employees for the calendar year 2016, $2,785.93 for the

calendar year 2017, and $104.30 in liquidated damages for the

calendar year 2017.

                                     2
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 3 of 8 PageID: 55



      On October 25, 2020, Plaintiffs filed their Complaint

against Defendant, alleging claims for breach of the collective

bargaining agreement and violations of Section 515 of ERISA, 29

U.S.C. § 1145.    (ECF No. 1).     Plaintiffs filed an Affidavit of

Service on December 13, 2021, which asserts that Defendant was

served on November 13, 2020.       (ECF No. 4).    Defendant has failed

to make an appearance or respond to the Complaint.          On January

23, 2021, Plaintiffs filed a request for default, (ECF No. 5),

which the Clerk entered on January 25, 2021.

      Finally, on March 31, 2021, Plaintiffs filed the presently

pending motion for default judgment.         (ECF No. 6).   Plaintiffs’

motion seeks unpaid benefit contributions, liquidated damages,

fees and attorneys’ costs, as well as an Order from this Court

directing Defendant to (1) provide the Fund’s auditors with

access to its books and records for the purpose of determining

all amounts owed by the defendant, (2) immediately submit all

overdue contribution reports, and (3) make future contributions

in a timely fashion and in accordance with the Agreements and

ERISA.    Plaintiffs’ motion is unopposed, and the time for filing

further briefing in support or opposition to it has since

passed.

                                DISCUSSION

I.    Subject Matter Jurisdiction

      This Court has jurisdiction over this action pursuant to 28

                                     3
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 4 of 8 PageID: 56



U.S.C. § 1331.

I.    Legal Standard for Motion for Default Judgment

      The court is authorized to enter a default judgment on a

plaintiff’s motion against a properly served defendant who fails

to file a timely responsive pleading.        Fed. R. Civ. P. 55(b)(2).

Chanel v. Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J.

2008) (citing Anchorage Assocs. v. Virgin Is. Bd. Of Tax.

Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990)).         The decision to

enter a default judgement is left to the discretion of the

court; however, the Third Circuit has articulated its

“preference that cases be disposed of on the merits whenever

practicable.”    Hritz v. Woma Corp., 732 F.2d 1178, 1180-81 (3d

Cir, 1984).

      In assessing a motion for default judgment, the court

should accept as true all well-pleaded factual allegations –

other than those regarding damages - but is not required to

accept the Plaintiffs’ legal conclusions.         Dempsey v. Pistol

Pete’s Beef N Beer, LLC, No. 08-5454, 2009 WL 3584597, at *3

(Oct. 26, 2009).     Three factors guide whether a default

judgement should be granted: (1) prejudice to the Plaintiffs if

the default is denied, (2) whether the defendant appears to have

a litigable defense, and (3) whether the defendant’s delay is

due to culpable conduct.      Chaberlain v. Giampapa, 210 F.3d 154,

164 (3d Cir. 2000).     However, before determining whether a

                                     4
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 5 of 8 PageID: 57



Plaintiffs is entitled to default judgment, the court must first

review whether (1) there is sufficient proof of service, Gold

Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 19 (3d

Cir.1985), and (2) the Complaint demonstrates a valid cause of

action.   Richardson v. Cascade Skating Rink, No. 19-08935, 2020

WL 7383188, at *2 (D.N.J. Dec. 16, 2020).

II.   Analysis

      Plaintiffs here move for default judgment on their breach

of contract and ERISA claims.       However, Plaintiffs’ motion

suffers from two fatal defects.       First, as noted above, before a

court can enter default judgment against a defendant, it must

find that process was properly served on the defendant.           Gold

Kist, Inc., 756 F.2d at 19.      Defendant is a limited liability

company, which “must be served by ‘delivering a copy of the

summons and of the complaint to an officer, a managing or

general agent, or any other agent authorized by appointment or

by law to receive service of process.’”        Cerrato v. Seaboard

Corp. Servs., LLC, No. 19-9448, 2020 WL 2559535, at *1 (D.N.J.

May 20, 2020) (quoting Fed. R. Civ. P. 4(h)(1)(B)).

      Here, Plaintiffs filed an Affidavit of Service on December

13, 2020, purporting to demonstrate that Defendant was properly

served on November 13, 2020.       However, the Affidavit states only

that service of process was “received by MOULTON LADDER &

SCAFFOLD, LLC. Age:25; Ethnicity: Caucasian; Gender: Male;

                                     5
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 6 of 8 PageID: 58



Weight: 165; Height: 5’10”; Hair: Black; Eyes: Brown; Other: Dim

Mammalei.”    (ECF No. 4).    Neither that affidavit nor any further

certification or briefing presently before the Court discusses

the described individual's relationship to Defendant; both

Plaintiffs’ brief and its supporting Declaration of R. Matthew

Pettigrew, Jr., Plaintiffs’ counsel, simply state that Defendant

was properly served and refer the Court to the Affidavit.

Accordingly, Plaintiffs have failed to even allege that the

individual described in the Affidavit of Service is an “officer,

a managing or general agent, or any other agent authorized by

appointment or by law to receive service of process,” Fed. R.

Civ. P. 4(h)(1)(B), and have failed to provide any other basis

for the Court to determine that service upon that individual is

sufficient to allow this Court to exercise jurisdiction over

Defendant.

      While that finding is sufficient on its own to deny

Plaintiffs’ motion, the Court will further note one additional

defect.   As stated above, when determining whether to enter

judgment on default, “the Court need not accept the moving

party's legal conclusions or allegations relating to the amount

of damages.”    Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532,

535-36 (D.N.J. 2008).     See also Comdyne I, Inc. v. Corbin, 908

F.2d 1142, 1149 (3d Cir. 1990 (stating that while the factual

allegations of the Complaint “will be taken as true,” the amount

                                     6
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 7 of 8 PageID: 59



of damages must still be proven).        Therefore, the party seeking

an entry of default must show proof of damages.          See Malik v.

Hannah, 661 F. Supp. 2d 485, 490 (D.N.J.2009).

      Here, Plaintiffs offer no proof of damages other than the

allegations in the Complaint.       The Complaint simply asserts that

an audit occurred and found that Defendant failed to make

required contributions to the Fund on behalf of its union

employees in 2016 and 2017 totaling $5,151.29.         (ECF No. 1 at ¶¶

15-17).   The supporting declaration filed by Plaintiffs’ counsel

simply asserts that “[a]s set forth in the complaint, audits

show that the defendant owes $2,365.36 in unpaid contributions

for 2016, $2,785.93 in unpaid contributions for 2017, and

$104.30 in liquidated damages for late payments in 2017,” (ECF

No. 6-1 at ¶ 10), with no underlying proof or evidence submitted

to support this assertion.      Plaintiffs have therefore not set

forth any evidence to support their claim for damages, and their

motion will also be denied for this reason.         Siegmeister v.

Benford, No. 15-07099, 2017 WL 2399573, at *7 (D.N.J. June 1,

2017).

      However, Plaintiffs’ motion will be denied without

prejudice.    If Plaintiffs determine that they properly served

Defendant, they may proceed to file a new motion that properly

addresses the defects outlined herein by providing proof that

process was properly served on Defendant and that they sustained

                                     7
Case 1:20-cv-14938-NLH-KMW Document 10 Filed 08/19/21 Page 8 of 8 PageID: 60



the damages sought.

                                CONCLUSION

      For the reasons expressed above, Plaintiffs’ motion for

default judgment (ECF No. 6) will be denied without prejudice.

      An appropriate Order will be entered.



Date: August 19, 2021                       /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     8
